In an action to recover the balance allegedly due under a con*658tract to sell a dwelling house and assign a sublease of the land on' which the house is located, pending in' the Supreme Court, Nassau County, defendants appeal from an order óf said court, dated July 5, 1972, which denied their motion (1) to remove to said court another matter, pending in the District Court, Suffolk County, i.e., a summary proceeding to recover possession of said property, which had been brought by plaintiffs herein against defendants herein, and (2) to consolidate said proceeding with the action. Order reversed, on the law and in the exercise of discretion, without costs, and motion granted. The time of appellants to answer the petition in the summary proceeding is extended until 10 days after service of the order to be entered hereon, with notice of entry. The record discloses that the same issues of fact and law are involved in this action and the District Court proceeding. To avoid any undue delay of trial, if either party applies for a trial preference such motion should be granted. Further, the noticing of these consolidated matters for trial should not be delayed by pretrial proceedings (cf, Street of Shops v. Clifford, 20 A D 2d 622, 623). Special Term in the exercise of its discretion may, if it sees fit, permit necessary pretrial proceedings after these consolidated matters are placed on the trial calendar. Hopkins, Acting P. J., Munder, Christ, Brennan and Benjamin, JJ., concur.